Citation Nr: 0900931	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-20 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an extension beyond April 30, 2005, of a 
temporary total disability rating based on convalescence.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The veteran served on active duty for training from January 
1993 to June 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the RO.  



FINDING OF FACT

Following the performance of the arthroscopy and arthrotomy, 
the service-connected right shoulder disability is shown to 
have required additional convalescence beyond April 30, 2005 
that as likely as not would include the months of May, June 
and July of 2005.  



CONCLUSION OF LAW

An extension of the temporary total disability rating based 
on convalescence follow surgery for the service-connected 
right shoulder disability beyond April 30, 2005 for three 
months through July 2005 is assigned.  38 C.F.R. § 4.30 
(2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Although the regulation previously required VA to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has 
been amended to eliminate that requirement for claims pending 
before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to VCAA be provided "at the time" that, 
or "immediately after "VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The Court further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C.  § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 
401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id. at 
121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
VCAA, by letter mailed in March 2005, prior to its initial 
adjudication of the claim.  

Although the veteran was not provided notice of the type of 
evidence necessary to establish a rating or effective date 
until after the initial adjudication, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim in May 2006.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error 
may be cured by a new VCAA notification followed by a 
readjudication of the claim).  

There is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had VCAA notice been provided before the initial 
adjudication of the claim.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  

Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  



Legal Criteria

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under 38 C.F.R. § 
4.30(a)(1), (2), or (3), effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of one, two, or three months from the first day of the month 
following such hospital discharge or outpatient release.  

Under 38 C.F.R. § 4.30(a), total ratings will be assigned if 
treatment of a service-connected disability resulted in:  

(1) Surgery necessitating at least one month of 
convalescence;

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-
bearing prohibited); or

(3) Immobilization by cast, without surgery, of one major 
joint or more

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  

Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home recovery.  




Analysis

On March 4, 2005, the veteran underwent scheduled for a right 
shoulder arthroscopic debridement at a VA facility.  This 
included debridement of a flayed anterior labrum, a standard 
bursectomy, and removal of the anterior leading edge of the 
hooked acromion.  

Because the veteran had a hemorrhagic bursa in the 
subacromial space and had voiced complaints of difficulty 
with abduction and any form of external rotation, an 
arthrotomy was performed to ascertain whether a previously 
place staple was causing impingement.  The staple was removed 
with some difficulty.  

As a result of this surgery necessitating convalescence, the 
RO granted a total temporary evaluation, effective on March 
4, 2005 through April 30, 2005, following what was 
characterized as a right shoulder arthroscopy.  A 10 percent 
evaluation was assigned for the service-connected disability, 
effective on May 1, 4005.  

The veteran asserts that his shoulder pain is worse since the 
surgery and prevents him from working in his regular 
occupation.  

The surgery report from March 2005 indicates that the 
veteran's right shoulder joint was initially debrided by 
means of a standard arthroscopy...  However, additional 
abnormality was identified and required the performance of a 
more invasive procedure for opening the joint through the old 
incision site.  The nature of the latter procedure would 
suggest to the Board that a longer recovery period than 
originally planned was necessary in this case.  

The post-operative VA medical reports from March 2005 to May 
2006 indicate that the veteran was released from the hospital 
shortly after his surgery but returned for further evaluation 
and monitoring of his recovery in the following months.  
During this period, the veteran told examiners that the pain 
had actually gotten worse since his surgery.  

When evaluated later in March 2005, the veteran presented 
with moderate motion  guarding.  It was determined at time 
that he would benefit from PT and a treatment course with 
slower progression and a slightly increased timeframe was 
desired.  He was to be seen in the clinic for four weeks to 
accomplish listed goals, to include increasing range of 
motion by 10 percent, scapular mobility to normal, scapular 
stability to 4/5 and alignment to 90 percent.  

When seen for physical therapy on April 26, 2005, the veteran 
reported having sharp pain in his shoulder, feeling like it 
was anteriorly displaced, and shooting lateral arm pain.  The 
assessment included that of good range of motion, continuing 
tenderness of the subacromial area.  The examiner was unsure 
of why the veteran continued to have pain.  

When seen in May 2005, the veteran complained of right 
shoulder pain, but did not withdraw or even grimace on 
evaluation.  The plan was that he would continue with 
physical therapy.  

When evaluated in June 2005, the veteran was noted to have a 
well-healed surgical incision, a slight decrease in internal 
and external rotation and slight tenderness to deep palpation 
of the anterior shoulder joint.  He was encouraged to 
continue with physical therapy, stretching and range of 
motion exercises at home.  

When seen in July 2005, the veteran was noted to have 
tenderness in the superior aspect of the anterior right 
shoulder scar.  External rotation in abduction hurt in this 
area.  He had a full range of motion with pain over the 
shoulder height level.  A trigger point injection for pain 
was administered in the biceps tendon insertion area.  This 
was identified as being the "next best step" in treating 
the pain.  

An entry in September 2005 included findings of an MRI and a 
resulting assessment of tear of the supraspinatus tendon, new 
since previous examination in 2003.  

An entry from December 2005 noted the veteran's history of a  
biceps tenotomy with residual pain.  The examiner indicated 
at that time that he discussed the veteran's chances of 
improvement of pain with time and retraining and added that 
there was no surgical intervention to offer him.  

During a VA examination in April 2006, the veteran stated 
that he was currently unemployed and had difficulty 
maintaining employment secondary to his right shoulder 
impingement.  He reported working as an electrician and being 
unable to perform some of the tasks necessary for the job, 
such as working over his head.  

On examination, the veteran was noted to have anterior 
flexion to 180 degrees without pain, painful abduction at 160 
degrees and normal external and internal rotation.  The 
diagnosis was that of right shoulder impingement. 

When seen on an outpatient basis in April 2006, the veteran 
was assessed with good range of motion, good strength and 
fair stability, with continued tenderness in the subacromial 
area.  The examiner stated that he was unsure of why the 
veteran continues to have so much pain since he was 
independent with his home exercise plan.  

In sum, these post-surgery treatment records contain evidence 
supporting the veteran's claim for an extension of the 
temporary total rating in this case.  There are notations of 
ongoing pain following the surgery and the veteran's own 
assertions about being unable to do work over head, and the 
veteran's recovery plan is shown to have been lengthened 
after the surgery and the performance of the arthrotomy for 
removal of a staple.  

The veteran then is shown to have been encouraged to do 
additional physical therapy and home exercises in May and 
June 2005 that would be consistent with his ongoing recovery 
from the previous surgery.  He received a  trigger point 
injection for his right shoulder pain in July 2005 when he 
was noted to tenderness involving the anterior right shoulder 
scar.  

Significantly., this treatment was identified as being the 
"next best step" in treating the veteran's pain and, in the 
Board's opinion, reflects the ending of a medical treatment 
program geared to recovery from past surgery.  A subsequent 
MRI reported the presence of added joint pathology beyond 
that treated by the surgery in March of 2005.  

Accordingly, on this record, the Board finds that the veteran 
as likely as not is shown to have required additional post-
surgical convalescence in May and June and extending into 
July of 2005.  In resolving all reasonable doubt in the 
veteran's favor, an extension of the temporary total 
disability rating for this period of three months is 
warranted.  



ORDER

An extension of the temporary total disability rating based 
on convalescence for three additional months through July 
2005 is granted, subject to the regulations controllind 
disbursement of VA monetary benefits.  .



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


